Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	This Office Action responds to the Application filed on 1/4/2021 and IDS filed on 1/4/2021. Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker (U.S. Pub. No. 2009/0224317 A1).

As per claim 19, Becker discloses:
An integrated circuit, comprising: 

    PNG
    media_image1.png
    795
    1034
    media_image1.png
    Greyscale

a first active region extending in a first direction, and being in a first level (See Figure 16C, labeled above Active 1); 
a second active region extending in the first direction, being in the first level, and being separated from the first active region in a second direction different from the first direction (See Figure 16C, labeled above Active 2); 
a first transmission gate comprising: a first PMOS transistor; and a first NMOS transistor (See Figure 16B relative to 16C, labeled above Pmos & Nmos first transmission gate); 
a second transmission gate comprising: a second PMOS transistor; and a second NMOS transistor (See Figure 16B relative to 16C, labeled above Pmos & Nmos second transmission gate); 
a first gate structure extending in a second direction different from the first direction, being in a second level of the integrated circuit different from the first level, overlapping the first active region and the second active region and corresponding to a first gate of the first PMOS transistor and a second gate of the first NMOS transistor (See Figure 16C, gate structure of first transmission gate overlap first active and second active region); and 
a second gate structure extending in the second direction, being in the second level of the integrated circuit, overlapping the first active region and the second active region, corresponding to a third gate of the second PMOS transistor, and being separated from the first gate structure in the first direction (See Figure 16C, gate structure of second transmission gate overlap the Active 1 and Active 2 region). 

Allowable Subject Matter
5.	Claims 1-18 are allowed.
6.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1-12, the closest prior art of record Becker (U.S. Pub. No. 2009/0224317 A1) discloses: An integrated circuit, comprising: 
a first set of conductive traces in a first level of the integrated circuit, the first set of conductive traces extending in a first direction (See Figure 16C, i.e. M1 trace such as 1607, 1627, 1615); 
a second set of conductive traces in a second level of the integrated circuit different from the first level, the second set of conductive traces extending in a second direction different from the first direction, the second set of conductive traces including (See Figure 16C, i.e. patterns with color symbol gate): 
a first conductive trace of the second set of conductive traces corresponding to a gate terminal of a first p-type transistor (See Figure 16B relative to 16C, i.e. 403A) and a gate terminal of a first n-type transistor (See Figure 16B relative to 16C, i.e. 407A);
 and a second conductive trace of the second set of conductive traces corresponding to a gate terminal of a second n-type transistor (See Figure 16B relative to 16C, i.e. 405A) and a gate terminal of a second p-type transistor  (See Figure 16B relative to 16C, i.e. 401A); 
wherein the first conductive trace of the second set of conductive traces and the second conductive trace of the second set of conductive traces are separated from each other in the first direction (See Figure 16C, i.e. traces belong to above are separated).
The prior art does not teach: the first n-type transistor and the second p-type transistor being part of a first transmission gate; and the second n-type transistor and 
With respect to claims 13-18, the closest prior art of record Becker (U.S. Pub. No. 2009/0224317 A1) discloses:  A method of manufacturing an integrated circuit comprising: positioning a first set of conductive features by a first mask, the first set of conductive features being in a first direction and a first level of the integrated circuit (See Figure 16C, i.e. M1 trace such as 1607, 1627, 1615); manufacturing a second set of conductive features in a second direction different from the first direction, the second set of conductive features being in a second level of the integrated circuit, the second level being different from the first level (See Figure 16C, i.e. patterns with color symbol gate), the second set of conductive features including: a first conductive feature of the second set of conductive features corresponding to a gate terminal of a first p-type transistor (See Figure 16B relative to 16C, i.e. 403A) and a gate terminal of a first n-type transistor (See Figure 16B relative to 16C, i.e. 407A); and a second conductive feature of the second set of conductive features corresponding to a gate terminal of a second n-type transistor (See Figure 16B relative to 16C, i.e. 405A) and a gate terminal of a second p-type transistor  (See Figure 16B relative to 16C, i.e. 401A); wherein the first conductive feature of the second set of conductive features and the second conductive feature of the second set of conductive features are separated from each other in the first direction  (See Figure 16C, i.e. traces belong to above are separated). 


With respect to claim 20: The prior art of record does not teach the limitations of claim 20.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/NHA T NGUYEN/Primary Examiner, Art Unit 2851